UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7448



CHRISTOPHER A. ODOM,

                                              Plaintiff - Appellant,

          versus


COLLEGE OF CHARLESTON BOOKSTORE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-98-3528-2-23BC)


Submitted:   December 16, 1999         Decided:     December 30, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher A. Odom, Appellant Pro Se. Eugene Patrick Corrigan,
III, GRIMBALL & CABANISS, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher A. Odom appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.          The

district court dismissed his complaint for failure to name specific

defendants.    We have reviewed the record and the district court’s

opinion and find no reversible error.       Accordingly, we affirm on

the reasoning of the district court.          See Odom v. College of

Charleston    Bookstore,   No.   CA-98-3538-2-23BC   (D.S.C.   Sept.   24,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                AFFIRMED




                                     2